Citation Nr: 1014411	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include mood disorders, anger control issues, 
adjustment disorder, depression, uneasiness in crowds, 
anxiety, and uncontrollable violence.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1968 and from February 1970 to December 1973, 
including two tours of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 RO decision which denied 
service connection for post-traumatic stress disorder.  
Following the Veteran's timely notice of disagreement, in 
which he explained that he is not claiming service connection 
for post-traumatic stress disorder, a Statement of the Case 
was issued in January 2009 which re-framed the issue as 
characterized above.  In a January 2010 statement, the 
Veteran's representative clarified that the issue on appeal 
should be viewed as including mood disorders, depression, 
and/or anxiety, as well as post-traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action on his part is required.


REMAND

In a communication received at the Board in February 2010, 
the Veteran requested the opportunity to provide testimony in 
support of his appeal during a videoconference hearing with a 
Veterans Law Judge.  

The veteran is entitled to have a hearing before a Veterans 
Law Judge for the purpose of presenting argument and 
testimony relevant to the issues on appeal.  38 C.F.R. 
§ 20.700.  Therefore, a remand is required to accord due 
process in this appeal.



Accordingly, the case is REMANDED for the following action:

The RO should schedule a videoconference 
hearing, providing the Veteran with 
adequate notice of the scheduled time and 
place.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


